DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction and Status of Claims
A current application contains device and method claims that are generally restricted, unless the device claims have the same limitations as method claims, with the only difference that method claims includes words – “formed”, “forming”, or similar, which is true for the current application. Accordingly, the first office action on merits does not restrict between device and method claims. However, restriction requirements would be created and mailed to the Applicant if the amended method claims would allow creating a device structurally different from the structure of the device claimed by the current application.
Claims 1-20 are examined on merits herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims:  
“the first cell layer having the first active component and the second cell layer having the second active component are formed on a single die”, as Claims 1 and 19 recite – e.g., a single die on which the first and second active components are formed shall be shown in the drawings;
“the first cell layer has a greater number of cell routing tracks than the second metal layer”, as Claims 3 and 12 recite
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show in Fig. 3 by number zero metal plates 304 that are described in paragraphs 0026, 0027, 0028, 0029 the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “312” has been used to designate both substrate plates and fifth metal plate in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
Abstract is objected to because it recites that the first and second cell layers are formed on a single die, while the specification (most of its paragraphs related to cells and cell layers and the drawings of the application) teaches that the first and second cell layers are parts of a single die, and they are not formed on a single die.

Specification
The disclosure is objected to because it contains contradictory information, e.g.:
Paragraphs 0013, 0045, and 0047 state that vertically stacked devices and layers are on a single die, while paragraphs 0015, 0019 and other paragraphs describing drawings of the application teach that vertically stacked devices and layers are within a single die, such as within an integrated circuit (IC) die.
Paragraphs 0017-0019 state that a single die 102 comprises a first cell layer 104 and a second cell layer 106, each cell layer (104 or 106) comprising multiple cells, while multiple metal layers M1 through M3 and M4 through M7 are over the first 104 and second 106 cell layers, accordingly. But paragraphs 0020-0024 and 0033-0034 identify a first cell 202 as a combination of a cell layer and metal layers M1 through M3 and identifies a second cell 204 as a combination of a cell layer and metal layers M4 through M7. At the same time, paragraph 0025 states that first cell 202 belongs to the first cell layer 104 and the second cell 204 belongs to the second cell layer 106, which sounds strange, since layers M1-M3 are shown by Fig. 1 as being disposed above the first cell layer and layers M4-M7 are shown above the second cell layer, but in Fig. 2, metal layers shown as belonging to the first and second cells. Moreover, paragraph 0026 states that multiple metal plates constitute a cell layer.
Paragraph 0023, referring to Fig. 2, states that metal layer M5 is the fifth metal layer and metal layer M5 is the sixth metal layer, while the sixth metal layer in Fig. 2 is shown as M6. 
Paragraph 0024, referring to Fig. 2, identifies a second cell by number 204 and by number 206, while the same paragraph assigns number 206 to a buried via BV.
Paragraph 0025 refers to a pitch of a first cell and to a pitch of a second cell. However, a pitch is a repeated distance between identical elements, such as for a cell layer comprising multiple cells, a pitch can be identified as a distance between “a left side” of one cell and “a left side” of an adjacent cell. It is unclear to what pitches paragraph 0025 refers. Paragraph 0028 identifies each substrate plate (302 or 312) as comprising multiple unit plates (302i or 312j), each of which seems to correspond a single cell. When there is a plurality of cells, it is possible to identify a pitch between them. However, the specification does not say that a pitch is set between different cells of a cell layer.
Paragraph 0027, referring to Fig. 3, states that first substrate plates 302 are formed below zeroth metal layer M0, and metal plates 304 are formed in M0, but paragraph 0028 states that metal plates 304 are formed in a substrate (called “unit”) plate 302; similarly, paragraph 0027 states that second substrate plates 312i are formed between third and fourth metal layers (M3 and M4, accordingly) and metal plates 314 are formed in the fourth metal layer M4, but paragraph 0028 states that fourth metal plates 314 are formed in a unit (e.g., “substrate”) plate 312i. As a result, the specification is unclear with respect to how metal plates 304 and 314 are related to first and second cells: Are these metal plates disposed above corresponding cells or are they parts of corresponding cells? Note, that paragraph 0028 assumes that substrate plates are cells: “first substrate plates include a larger number of unit plates, and hence, a larger number of cells than second substrate plates 312”.
Appropriate corrections/clarifications are required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 3 and 12 recite that the first cell layer has a greater number of cell routing tracks than the second metal layer, which is not supported by the specification, that identifies (paragraphs 0026-0027 and 0030-0031) metal plates 306 (or M1), 308 (or M2), and 310 (or M3) as routs for the “first cell 202”, while (accordingly) metal plates 314 (M4) and 316 (M5) are routs for the second cell 204. Note that in accordance with paragraphs 0026-0027, first substrate plates 302 are under metal layer M0 and second substrate plates 312 are between metal layers M3 and M4, while paragraph 0028 identifies substrate plates with cells. Note in addition that although the specification teaches (paragraph 0029) that there is a greater number of metal plates 304 than metal plates 314, the specification does not identify 304 or 314 as routing traces of the first and second cells, accordingly.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claims 1-20 recite: “three dimensional integrated circuit”. Examiner suggests changing the recitation to: “three-dimensional integrated circuit”.
Claim 6 recites: “eight metal layers extending in a vertical direction”. Examiner suggests changing the above recitation to: “eight horizontal metal layers disposed in a vertical direction”.
Claim 8 repeats sequentially “a second metal layer” twice.
Claims 13 and 15 are identical, which is not allowed.
	Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 1 and 5: Claim 1 recites: “the first cell layer having the first active component and the second cell layer having the second active component are formed on a single die”, while Claim 5 recites: “the second cell layer having the second active component is separated by at least one metal layer of the die from the first cell layer”. The above recitations contradict to each other, since if the first and second layers are formed on a single die, they cannot be separated from each other by a metal layer of the die on which they are formed. In addition, the recitation of Claim 1 contradicts to an overall disclosure of the current application, teaching that the first and second cell layers are parts of a single die.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above recitation of Claim 1 was interpreted as: “the first cell layer having the first active component and the second cell layer having the second active component are formed as parts of a single die”. 
For this Office Action, Claim 5 is interpreted as it is originally filed.
In re Claim 1: Claim 1 recites: “the first cell has a smaller metal pitch than the second cell”. The recitation is unclear, since the specification does not explicitly teach that the first and second cells have metal layers and metal pitches. As it is shown in the objections to the specification, the application is unclear to the fact if metal plates 304 (314) belong to the first (second) cell or are disposed above the first (second) cell.
Appropriate correction is required to clarify the claim language.
Since a situation with cells and metal pitches is unclear, for this Office Action, based on Fig. 3 and paragraph 0028 of the application, the above recitation was substituted with a limitation related to a pitch between cells: “the first cell layer comprises a first number of cells and the second cell layer comprises a second number of cells, and the first number is larger than the second number”.
In re Claims 1, 9-10, 13-15, and 19: Claims 1, 9-10, 13-15, and 19 have limitation related to “buried vias”. However, the examiner found no definition for a buried via.  Moreover, there are prior arts (including Baks et al, US 20180159203, paragraph 0016) identifying “buried vias” as vias between adjacent metal lines. Accordingly, this Office Action interpreted “buried vias” as “vias”. 
In re Claim 3: Claim 3 recites: “the first cell layer has a greater number of cell routing tracks than the second metal layer”. The recitation is unclear, since it is not supported by the specification, as shown in the objections to the specification.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above recitation was interpreted based on Figs. 2-3 and paragraphs 0026-0029 as: “a metal layer above and adjacent to the first cell layer has more metal plates than a metal layer above and adjacent the second cell layer”.
In re Claims 6, 7, and 8: Claim 6 recites that the first cell layer is formed below a zeroth metal layer of the eight metal layers, while Claim 7, dependent on Claim 6, recites that “local routes of the first cell” are formed in a first metal layer and Claim 8, dependent on Claim 6, recites that “global routes of the first cell” are formed in a second metal layer. The recitations of Claims 6 and 7, as well as Claims 6 and 8, contradict to each other: Forming the first cell layer (comprising the first cell) below a zeroth metal layer means that the first cell (as well as the entire first cell layer) is formed under the zeroth, first, and second metal layers, in which case, local routes in the first metal layer may be formed “for” the first cell, not “of” the first cell, and global routes may be also formed “for” the first cell, and not “of” the first cell.
Appropriate correction is required to clarify the claim language.
For this Office Action, Claim 6 is interpreted as originally filed, while the cited recitation of Claim 7 was interpreted as: “local routes for the first cell”, and the cited recitation of Claim 8 was interpreted as: “global routes for the first cell”.
In re Claims 6 and 9: Claim 9, dependent on Claim 6, recites: “the buried via connects the first cell with the second cell through a fourth metal layer and a sixth metal layer”, while Claim 6 recites that the second cell is formed between a third metal layer and a fourth metal layer and the first cell is formed under the zeroth metal layer. The recitation of Claim 9 is unclear, since both, a fourth metal layer and a sixth metal layer, are above the first cell and above from zeroth to third metal layers that are connected to the first cell. Accordingly, a via connection between fourth and sixth metal layers is not attached to the first cell and to any routes for the first cell.
Appropriate correction is required to clarify the claim language.
For this Office Action, the cited limitation of Claim 9 was interpreted (based at least on Fig. 3 and on Claim 6) as: “the buried via connects the first cell with the second cell through a third metal layer and a fifth metal layer”.
In re Claims 7-8 and 17-18: Claims 7-8 and 17-18 refer to local or global interconnects or routs. Since the current application distinguishes between “local” or “global” only by their positions in the structure (while not showing that they have different thicknesses, different pitches, etc.), for this Office Action, the cited limitations interpreted as only related to their positions.
In re Claims 2 and 4-6: Claims 2 and 4-6 are rejected under 35 U.S.C. 112b due to dependency on Claim 1.
In re Claim 10: Claim 10 recites: “the first cell has a smaller metal pitch than the second cell”. The recitation is unclear, since the specification does not teach a metal pitch of a cell, as it is shown in the objections to the specification and to a rejection of Claim 1 under 35 U.S.C. 112(b). For this Office Action, the above recitation of Claim 10 was interpreted based on paragraphs 0026, 0027, and 0029 as: “the first cell layer comprises a first number of cells, the second cell layer comprises a second number of cells that is smaller than the first number”.
In re Claim 12: Claim 12 recites: “the first cell layer has a greater number of cell routing tracks than the second metal layer”. The recitation is unclear for the same reasons that are shown in the objection to the specification and in the rejection of Claim 3 under 35 U.S.C. 112(b). 
For this Office Action, the above recitation of Claim 12 was interpreted similar to interpretation of Claim 3 as: “a metal layer above and adjacent the first cell layer has more metal plates than a metal layer above and adjacent the second cell layer”.
In re Claims 17 and 18: Claim 17 recites (lines 2-3): “a first metal layer of the eight metal layers” and Claim 18 has a similar recitation with respect to global routes.  There is a lack of antecedent basis for citing “eight metal layers” with article “the”, since Claim 17 (or Claim 18) earlier, and Claim 10, on which Claims 17 and 18 depend, do not recite “eight metal layers”, but Claim 10 recites: “plurality of metal layers”. 
Appropriate correction is required.
For this Office Action, the above recitation of Claim 17 was interpreted as: “a first metal layer of the plurality of metal layers”. A similar limitation of Claim 18 was interpreted in a similar manner.
In re Claims 17 and 18: Claim 17 recites: “local routes of the first cell, wherein the local routes are formed in a first metal layer”. Claim 18 has a similar recitation, but for global routes located in a second metal layer. The recitations are unclear, since, per Claim 10 (on which Claims 17 and 18 depend) the first cell is formed under the first metal layer and the second cell is formed under the fifth metal layer: If the entire cell is formed under the first metal layer, its routes shall be also formed under the first metal layer; if the entire cell is formed under the fifth metal layer, its routes shall be also formed under the fifth metal layer.
Appropriate correction is required to clarify the claims language.
For this Office Action, the above recitation of Claim 17 was interpreted as: “local routes for the first cell, wherein the local routes are formed in the first metal layer”. A similar recitation of Claim 18 was interpreted in a similar way.
In re Claims 11 and 13-16: Claims 11 and 13-16 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 10.
In re Claim 19: Claim 19 has limitations: “the first cell layer having the first active component and the second cell layer having the second active component are formed on a single die, and wherein the first cell has a shorter metal pitch than the second cell”. The limitations are unclear for the reasons cited above for Claims 1 and 10, and because the specification does not teach any die on which the first and second cell layers are formed, but teaching that the first cell layer and the second cell layers are parts of a single die and because the specification does not teach any metal pitch for first and second cells.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above limitations of Claim 19 were interpreted as: “the first cell layer having the first active component and the second cell layer having the second active component are formed as parts of a single die, the single die has multiple metal layers, the first cell layer has a first number of cells that is larger than a second number of cells of the second cell layer”.
In re Claims 1-20: Other claims of the set 1-20, dependent on the claims rejected  above, are also rejected under 35 U.S.C. 112(b) due to dependency on the rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As far as the claims are understood, Claims 1-5 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2009/0160012). 
In re Claim 1, Kim teaches a monolithic three dimensional integrated circuit comprising (Fig. 6):
a first cell layer comprising a first cell 120 (paragraph 0012) having a first active component (a transistor) of a monolithic three dimensional integrated circuit;
a second cell layer comprising a second cell 270 (paragraph 0021) having a second active component (a transistor), wherein the second cell layer is formed vertically above the first cell layer, wherein 
the first cell layer having the first active component and the second cell layer having the second active component are formed on a single die, and wherein the first cell has a smaller metal pitch than the second cell (e.g., in accordance with the claim interpretation: “the first cell layer has a first number of cells, the second cell layer has a second number of cells, and the first number is larger than the second number”); and
a buried via 240 (paragraph 0018) electrically coupling the first active component 120 of the first cell of the first cell layer with the second active 270 component of the second cell of the second cell layer.
In re Claim 2, Kim teaches the monolithic three dimensional integrated circuit of Claim 1, wherein (Fig. 6) the first cell layer (with transistors 120) and the second cell layer (with transistors 270) have approximately identical horizontal dimensions. 
In re Claim 3, Kim teaches the monolithic three dimensional integrated circuit of Claim 1, wherein (Fig. 6) the first cell layer has a greater number of cell routing tracks than the second metal layer. 
In re Claim 4, Kim teaches the monolithic three dimensional integrated circuit of Claim 1, wherein (Fig. 6) the buried via 240 is separated by a predetermined distance from a nearest edge of a substrate 230 (paragraph 0017) of the second cell.  
In re Claim 5. Kim teaches the monolithic three dimensional integrated circuit of Claim 1, wherein (Fig. 6) the second cell layer having the second active component 270 is separated by at least one metal layer of the die from the first cell layer having the first active component 120.
In re Claim 19, Kim teaches a method of forming a monolithic three dimensional integrated circuit, the method comprising:
forming (Fig. 1, paragraph 0012) a first cell layer comprising a first cell having a first active component 120;
forming (Fig. 5, paragraph 0021) a second cell layer comprising a second cell having a second active component 270, wherein 
forming (Figs. 5-6) the second cell layer comprises forming the second cell layer vertically above the first cell layer, and wherein 
the first cell layer having the first active component 120 and the second cell layer having the second active component 270 are formed on a single die (e.g., “as a single die”, in accordance with the claim interpretation), and wherein 
the first cell has a shorter metal pitch than the second cell (e.g., in accordance with the claim interpretation: “the first cell layer has a larger number of cells than the second cell layer has”); and
electrically coupling (Figs. 5-6, paragraphs 0018-0022) the first active component 120 of the first cell of the first cell layer with the second active component 270 of the second cell of the second cell layer through a buried via 240.
In re Claim 20, Kim teaches the method of Claim 19, wherein (Figs. 1-6) forming the second cell layer comprises forming the second cell layer having approximately identical horizontal dimensions to the first cell layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
In re Claim 6, Kim teaches the monolithic three dimensional integrated circuit of Claim 1 as cited above, wherein the single die comprises (Fig. 6) a plurality of metal layers 140 and 280 (paragraphs 0012, 0023) extending in a vertical direction, wherein the first cell layer is formed below a zeroth metal layer of the plurality of metal layers, and wherein the second cell layer is formed in between a third metal layer and a fourth metal layer of the plurality of metal layers.
Kim does not explicitly teach that the plurality of metal layers is equal to eight – his Fig. 6 shows six metal layers (called metal wires). However, Kim claims “a plurality of metal wires” (Claims 2, 3, etc.), and any number, including number 8, is understood to be a plurality. Accordingly, more than six metal layers may be created in the integrated circuit, including, eight. Note, in addition, that in accordance with MPEP Part 2100 VI REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS: B. Duplication of Parts, In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960): Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 
In re Claim 7, Kim teaches the monolithic three dimensional integrated circuit of Claim 6 as cited above, including the eight metal layers. 
Kim further teaches (Fig. 6) local routes of the first cell (e.g., “for the first cell”, in accordance with the claim interpretation), wherein the local routes are formed in a first metal layer (which is a second from the bottom in Fig. 6) of the eight metal layers.
In re Claim 8, Kim teaches the monolithic three dimensional integrated circuit of Claim 6 as cited above and further comprising (Fig. 6) global routes of the first cell (e.g., “to the first cell”, in accordance with the claim interpretation), wherein the global routes connect the first cell with the second cell, and wherein the global routes are formed in a second metal layer and a second metal layer of the eight metal layers.

As far as the claims are understood, Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Han et al. (US 2015/0155233).
In re Claim 9, Kim teaches the monolithic three dimensional integrated circuit of Claim 8 as cited above, including the buried via.
Kim does not teach that the buried via connects the first cell with the second cell through a fourth metal layer and a sixth metal layer of the eight metal layers. (e.g., “through a third metal layer and a fifth metal layer”, in accordance with the claim interpretation) – via 240 is connected to a third metal layer, but it is not extended to a fifth metal layer disposed above the second cell – via 240 is connected the second cell from a bottom of the second cell layer.
Han teaches a buried via – comprising conductive layer 155 (Fig. 1H, paragraph 0059) – which connects a lowest metal layer 190 to a top metal layer 125d of a multilayer metal structure 125 through a metal layer disposed above the layer 125d.
Kim and Han teach analogous art directed to electrical connection between various metal layers in an integrated circuit comprising multiple metal layers, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Kim device in view of the Han device, since they are from the same field of endeavor, and Han created a successfully operated device. 
It would have been obvious from one of ordinary skill in the art before filing the application to modify the Kim device by replacing its buried via with a buried via connected to the second cell from the top, and since all metal layers disposed above the second cell are electrically connected, the replaced buried via may be connected to the fifth metal layer (or to a sixth metal layer) for providing an electrical connection to the second cell, if this type of the buried via and an electrical connection is preferred by the manufacturer. See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.

As far as the claims are understood, Claims 10-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zhou (US 2019/0363087).
In re Claim 10, Kim teaches a monolithic three dimensional integrated circuit comprising (Fig. 6):
a die comprising a plurality of metal layers 140, 280 (paragraphs 0012, 0023);
a first cell layer (with transistors 120) formed below a first metal layer of the plurality of metal layers of the die, the first cell layer comprising a first cell having a first active component 120 (paragraph 0012);
a second cell layer (with transistors 270, paragraph 0022) formed between a third metal layer and a fourth metal layer of the plurality of layers of the die, wherein the second cell layer comprises a second cell having a second active component 270, wherein 
the second cell layer is formed vertically above the first cell layer, and wherein the first cell has a smaller metal pitch than the second cell (e.g., wherein, in accordance with the claim interpretation, the first cell layer comprises a first number of cells, the second cell layer comprises a second number of cells that is smaller than the first number); and
a buried via 240 (paragraph 0018) electrically coupling the first active component of the first cell of the first cell layer with the second active component of the second cell of the second cell layer.
Kim does not teach that the second cell layer is formed between fourth and fifth metal layers.
Zhou teaches (Fig. 1) that a second cell layer (comprising transistors T, paragraph 0014) is formed between fourth and fifth metal layers.
Kim and Zhou teach analogous arts directed to a monolithic integrated circuit comprising first and second cell layers and multiple metal layers, including a plurality of metal layers between the first and second cell layers, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Kim device in view of the Zhou device, since they are from the same field of endeavor, and Zhou created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Kim device by creating more metal layers between the first and second cell layers and creating the second cell layer between the fourth and fifth metal layers, if the manufacturer prefers such design. However, a number of metal layers of the integrated circuit and a number of metal layers between the first and second cell layers are designer choice, and, generally speaking, Claim 10 can be rejected as being obvious over Kim, who does not claim any particular number of metal layers.
In re Claim 11, Kim/Zhou teaches the monolithic three dimensional integrated circuit of Claim 10 as cited above, wherein (Kim Fig. 6) the first cell layer and the second cell layer have approximately identical horizontal dimensions. 
In re Claim 12, Kim/Zhou teaches the monolithic three dimensional integrated circuit of Claim 10 as cited above.
Kim further teaches (Fig. 6) that the first cell layer has a greater number of cell routing tracks than the second metal layer (e.g., in accordance with the claim interpretation, “more routing tracks are connected to the first cell layer than to the second cell layer”).
In re Claims 13 and 15, Kim/Zhou teaches the monolithic three dimensional integrated circuit of Claim 10 as cited above. 
Kim further teaches (Fig. 6) that the buried via 240 is separated by a predetermined distance from a nearest edge of a substrate 230 (paragraph) of the second cell.
In re Claim 16, Kim/Zhou teaches the monolithic three dimensional integrated circuit of Claim 10 as cited above, wherein (Fig. 6) the second cell layer (with transistors 270) having the second active component is separated by at least one metal layer of the die from the first cell layer (with transistors 120) having the first active component.
In re Claim 17, Kim/Zhou teaches the monolithic three dimensional integrated circuit of Claim 10 as cited above and further comprising local routes of the first cell, wherein the local routes are formed in a first metal layer of the eight metal layers (e.g., “of the plurality of metal layers”, in accordance with the claim interpretation).
In re Claim 18, Kim/Zhou teaches the monolithic three dimensional integrated circuit of Claim 10, further comprising global routes of the first cell, wherein the global routes connect the first cell with the second cell, and wherein the global routes are formed in a second metal layer and a second metal layer of the eight metal layers (e.g., “of the plurality of metal layers”, in accordance with the claim interpretation.

As far as the claims are understood, Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim/Zhou in view of Han.
In re Claim 14, Kim/Zhou teaches the monolithic three dimensional integrated circuit of Claim 10 as cited above, wherein, as shown for Claim 10, the second cell layer is created between the fourth and fifth metal layers (not like shown in Fig. 6 of Kim – between the third and fourth metal layers). 
Kim shows that the buried via connects the first cell with the second cell through a third metal layer, but, based on the modification for Claim 10, the connection shall be through the fourth metal layer.
Kim/Zhou do not teach that the buried via connects the first and second cells through the fourth and fifth metal layers, e.g., they do not teach that the connection to the second cell is made from above.
Kim does not teach that the buried via connects the first cell with the second cell through a fourth metal layer and a sixth metal layer of the eight metal layers. (e.g., “through a third metal layer and a fifth metal layer”, in accordance with the claim interpretation) – his via is connected to a third metal layer, but is not extended to a fifth metal layer disposed above the second cell – his via is connected the second cell from a bottom of the second cell layer.
Han teaches a buried via – comprising conductive layer 155 (Fig. 1H, paragraph 0059) – which connects a lowest metal layer 190 to a top metal layer 125d of a multilayer metal structure 125 through a metal layer disposed above the layer 125d.
It would have been obvious from one of ordinary skill in the art before filing the application to modify the Kim device by replacing its buried via with a buried via that is connected to the second cell from the top, and since all metal layers disposed above the second cell are electrically connected, the replaced buried via may be connected to the fifth metal layer (or to a sixth metal layer) for providing an electrical connection to the second cell, if this type of the buried via and an electrical connection is preferred by the manufacturer. See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 12/09/22